Opinión del Tribunal.
Esta Corte Suprema lia visto y considerado detenida-mente el recurso de apelación interpuesto por Eleuterio y Gervasio Rodríguez, contra la resolución que dictó la Corte de Distrito de Guayama en 31 de mayo último, negándoles la excarcelación que habían solicitado me-diante auto de 7tabeas corpus, por el fundamento de babel* sido condenados por la Corte Municipal de Cavey á seis meses de prisión y costas, como responsables del de-lito de agresión con agravantes, que no figura, según alegan, en el Código Penal, ni en la ley especial modifi-cativa del mismo, aprobada en .10 de marzo del año próximo pasado, y somos de opinión que, si bien los ape-lantes han sido condenados por el delito de agresión con agravantes, como ese concepto envuelye también el de acometimiento, la sentencia pronunciada no adolece de vicio de nulidad; y por tanto, debemos confirmar y confir-mamos la resolución apelada de 31 de mayo último, con las costas del recurso á cargo de los apelantes, mandan-do se comunique la presente resolución á la Corté de Distrito de Guayama á los fines procedentes.

Confirmada.

*292Jueces concurrentes: Sres. Presidente Quiñones, y Asociados, Hernández, Figueras y MacLeary.
El Juez Asociado Sr, Wolf, no intervino en la reso-lución de este caso.